DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for obtaining at least one input image”, “means for determining shading information”, “means for determining a shading map” in claim 29.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 9-11, 13-21, 26, 28-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Nevraev et al. (US 2019/0005713, hereinafter Nevraev).
       	Regarding claim 1, Nevraev discloses a method for graphics processing (abstract), comprising:
            obtaining at least one input image including a plurality of pixels (Multiple primitives of an image can be shaded at one or more variable shading rates. A subset of pixels, in at least one screen-space tile corresponding to a portion of the image, corresponding to samples that are shaded in the shading at the one or more variable shading rates, can be determined. , abstract. This image is understood obtained before aforementioned processing is done on the image. Also see ¶0019-0021);
            determining shading information for each of the plurality of pixels in the at least one input image (A subset of pixels, in at least one screen-space tile corresponding to a portion of the image, corresponding to samples that are shaded in the shading at the one or more variable shading rates, can be determined, abstract.
For example, the GPU can determine subsets of pixels in an image that are shaded in a pass of a pixel shader for shading one or more primitives in an image, and can perform one or more deferred passes over the subset of pixels without necessarily performing deferred passes over other pixels in the image that are not in the subset. In an example, the GPU can determine to apply variable rate shading to one or more primitives in the image, which can include determining shading parameters for a set of pixels corresponding to the one or more primitives, and accordingly performing shading of at least a portion of the set of pixels based on the shading parameters. Depending on the shading rate, however, a subset of the set of pixels may actually be modified while another subset of the set of pixels are not modified (or are copies of the modified set of pixels, a process often referred to as “broadcasting”) as part of the variable rate shading process, ¶0019.
Also see step 122, fig. 3.
Since both ‘in the subset’ and ‘not in the subset’ are tested, it is understood that shading information is determined for each of the plurality of pixels in the at least one input image. Also, since depending on shading rate a subset of pixels is modified and others are not, it is understood that shading rate is attached to each pixel.); and
            determining a shading map based on the determined shading information for each of the plurality of pixels in the at least one input image (coarse shading rate parameter (SRP) maps (e.g., a 2D map of a viewable area at coarse resolution that can be used to look-up an SRP value based on a closest point in the map to the transformed vertex, ¶0029.
vertex shader stage 82 are configured to determine an SRP value per vertex (SRPv) 110 for each vertex of each primitive 22 of image 24. For example, SRPv value 110 may be determined for each vertex based on one or more SRP values per object (SRPo), SRP values per primitive (SRPp), or SRPp values supplied by application 46 (FIG. 1), e.g., at 112, and/or determined by input assembler stage 80, e.g., at 114, or based on a coarse SRP map 116, ¶0050.
In an example, fine scan conversion can be performed to determine sample positions covered within the current fragment (or pixel). Further, in this example, in order to calculate the respective SRPf 118, graphics pipeline 14 can execute rasterizer stage 94 to perform a fine scan conversion to determine the respective SRPf 118 using each of the one or more pixels 32 of the one or more primitives using interpolators and SRPm 117. For example, in an example, rasterizer stage 94 may include a fine rasterizer stage configured to perform this functionality. In particular, in an example, for each pixel 32, graphics pipeline 14 can execute rasterizer stage 94 to calculate respective pixel variable SRP values (SRPf 118) based on a base shading rate and a lookup value (e.g., SRPm 117) corresponding to the pixel 32. In an example, fragment variable SRP values for fragments of a coarse SRP map may be calculated based on the function , ¶0073).
Regarding claim 2, Nevraev discloses the method of claim 1, further comprising: generating at least one output image based on the at least one input image and the determined shading map (The GPU is configured to shade, at one or more variable shading rates, multiple primitives of an image, determine a subset of pixels, in at least one screen-space tile corresponding to a portion of the image, corresponding to samples that are shaded in the shading at the one or more variable shading rates, wherein the subset of pixels is less than or equal to all pixels in the at least one screen-space tile, apply one or more deferred passes to the subset of pixels in the at least one screen-space tile to provide additional shading of the subset of pixels, and generate a portion of a render target corresponding to the at least one screen-space tile having the one or more deferred passes applied, ¶0008.
At 136, method 120 includes generating a portion of a render target corresponding to at least the screen-space tile based at least in part on the subset of pixels, having the one or more deferred passes applied, and a different subset of the pixels in at least the screen-space tile, not having the one or more deferred passes applied, ¶0069
Also see steps 122, 124, 132-136, fig. 3).
Regarding claim 3, Nevraev discloses the method of claim 2, wherein generating the at least one output image based on the at least one input image and the determined shading map further comprises: rendering the at least one output image at a renderer based on the at least one input image and the determined shading map (The GPU is configured to shade, at one or more variable shading rates, multiple primitives of an image, determine a subset of pixels, in at least one screen-space tile corresponding to a portion of the image, corresponding to samples that are shaded in the shading at the one or more variable shading rates, wherein the subset of pixels is less than or equal to all pixels in the at least one screen-space tile, apply one or more deferred passes to the subset of pixels in the at least one screen-space tile to provide additional shading of the subset of pixels, and generate a portion of a render target corresponding to the at least one screen-space tile having the one or more deferred passes applied, ¶0008.
At 136, method 120 includes generating a portion of a render target corresponding to at least the screen-space tile based at least in part on the subset of pixels, having the one or more deferred passes applied, and a different subset of the pixels in at least the screen-space tile, not having the one or more deferred passes applied, ¶0069.
Also see steps 122, 124, 132-136, fig. 3. E.g. at least the rendered output image generation at step 136 is based on input image at step 122, and intermediate steps between 122 and 136, where shader map is generated).
Regarding claim 4, Nevraev discloses the method of claim 2, further comprising: enhancing a quality of the at least one output image (Rasterizer stage 94 and/or output merger stage 98, in this example, may store information regarding the pixels that were shaded in metadata 123 as an optional enhancement to provide such information for performing variable rate deferred passes, ¶0056. Also see hole filling, understood as enhancement, in ¶0071).
Regarding claim 9, Nevraev discloses the method of claim 1, further comprising: generating the at least one input image including the plurality of pixels (the input image at step 122 having plurality of primitives and pixels is understood generated by some implicit means).
Regarding claim 10, Nevraev discloses the method of claim 1, wherein the at least one input image includes a low resolution ( …coarse shading rate parameter (SRP) maps (e.g., a 2D map of a viewable area at coarse resolution that can be used to look-up an SRP value based on a closest point in the map to the transformed vertex, ¶0029. Here coarse resolution is understood as low resolution).
Regarding claim 11, Nevraev discloses the method of claim 1, wherein the at least one input image is based on at least one previously rendered image (CPU 34 and/or GPU 12 may store rendered image data, e.g., render targets 44, in a render target buffer of graphic memory 58. It should be noted that the render target buffer also may be an independent memory or may be allocated within system memory 56. GPU 12 may further include a resolver component 70 configured to retrieve the data from a render target buffer of graphic memory 58 and convert multisample data into per-pixel color values to be sent to display device 40 to display image 24 represented by the rendered image data, ¶0030.
VRBs 113 based at least in part on metadata 123 optionally output by the rasterizer stage 94 and/or based at least in part on render targets output by the output merger stage 98 in the render target buffer 108, ¶0043.
For example, GPU 12 can determine to apply the deferred passes over the subset of the pixels (e.g., as opposed to all pixels) where the subset of the pixels (e.g., anchor pixels) can be determined based on known information of pixels modified (or shaded) in an earlier pixel shader stage, ¶0021
Also see ¶0041, ¶0044, ¶0049).
Regarding claim 13, Nevraev discloses the method of claim 1, wherein the determined shading information for each of the plurality of pixels includes at least one of depth information, Vertex data includes position coordinates, color data, texture coordinate data, normal data, and so on, ¶0045. Also see ¶0042).
Regarding claim 14, Nevraev discloses the method of claim 1, wherein the determined shading information for each of the plurality of pixels includes a rendering quality for the pixel based on the at least one input image (One example relates to a method for performing pixel shading in graphics processing. The method includes shading, by a graphic processing unit (GPU) and at one or more variable shading rates, multiple primitives of an image, determining, by the GPU, a subset of pixels, in at least one screen-space tile corresponding to a portion of the image, corresponding to samples that are shaded in the shading at the one or more variable shading rates, where the subset of pixels is less than or equal to all pixels in at least one screen-space tile, applying, by the GPU, one or more deferred passes to the subset of pixels in the at least one screen-space tile to provide additional shading of the subset of pixels, and generating, by the GPU, a portion of a render target corresponding to the at least one screen-space tile having the one or more deferred passes applied, ¶0007. Also see, ¶0008-0009, ¶0057, 0059, ¶0063 etc).
Regarding claim 15, Nevraev discloses the method of claim 1, wherein the determined shading map includes a shading rate for each of the plurality of pixels based on variable rate shading (VRS) (In one example, performing variable rate shading, as described herein, may include looking up a coarse SRP map 116 to obtain SRPm 117 for a given pixel. For example, in an example, graphics pipeline 14 executes rasterizer stage 94 to look up the SRP map to obtain SRPm, such that, one or more look up values in a SRP map 116 (SRPm 117) may be identified for one or more pixels 32 within one or more primitives 22 of one or more objects based at least on coarse texture map coordinates, ¶0072. Also see ¶0073).
Regarding claim 16, Nevraev discloses the method of claim 1, wherein the shading information for each of the plurality of pixels is determined in a graphics processing pipeline of a graphics processing unit (GPU) (¶0007-0009).
Regarding claim 17, Nevraev discloses the method of claim 1, wherein the shading information for each of the plurality of pixels is determined at a central processing unit (CPU) (For instance, when one of the software applications 46 executing on CPU 34 requires graphics processing, CPU 34 may provide graphics commands and graphics data associated with image 24, along with graphics command 36, to GPU 12 for rendering to display device 40. The graphics data may include, e.g., drawing commands, state information, primitive information, texture information, etc. , ¶0027).
Regarding claim 18, Nevraev discloses an apparatus for graphics processing (abstract), comprising: 
a memory (¶0018, fig. 1); and 
at least one processor coupled to the memory and configured to perform a set of tasks (¶0009, ¶0022, ¶0029, fig. 1). 
Regarding rest of the apparatus claim 18, although wording is different, the material is considered substantively similar to that of method claim 1 as discussed above.
Regarding apparatus claims 19-21, 26, 28 although wording is different, the material is considered substantively similar to that of method claims 2- 4, 9, 13 respectively as discussed above.
Regarding claim 29, Nevraev discloses an apparatus for graphics processing (apparatus 10, fig. 1), comprising: means for obtaining at least one input image including a plurality of pixels; means for determining shading information for each of the plurality of pixels in the at least one input image; and means for determining a shading map based on the determined shading information for each of the plurality of pixels in the at least one input image (CPU 34 and/or GPU 12 in combination function as means for obtaining, means for determining shading information, and means for determining a shading map. For functions of the means, see substantively similar claim 1 rejection above).
Regarding claim 30, Nevraev discloses a computer-readable medium storing computer executable code for graphics processing, comprising code to perform a set of tasks (¶0009, ¶0022, ¶0029, ¶0074, ¶0080, fig. 1).
Regarding rest of the computer-readable medium claim 30, although wording is different, the material is considered substantively similar to that of method claim 1 as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 5, 6, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nevraev in view of Pohl (US 2020/0211157).
	Regarding claim 5, Nevraev discloses the method of claim 4, except, wherein the quality of the at least one output image is enhanced based on machine learning.
However Pohl discloses, method for correcting image regions following upsampling or frame interpolation using machine-learning engine, wherein the machine learning engine responsively use previously learned data to generate an upsampled or interpolated image comprising a plurality of pixel patches (abstract). Pohl further discloses that, the selective rasterization engine 1930 may perform variable rate shading, coarse pixel sharing, or other adjustable shading techniques to specify the amount of shading detail for each region, applying greater detail to those regions which have a low confidence value (¶0168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Nevraev, such that the correction methods of Nevraev uses machine learning methods to enhance the input image quality as disclosed by Pohl, to obtain, wherein the quality of the at least one output image is 
Regarding claim 6, Nevraev in view of Pohl discloses the method of claim 5, wherein the quality of the at least one output image is enhanced based on machine learning at a deep neural network (DNN) component (Pohl: ¶0141).
Regarding apparatus claims 22-23, although wording is different, the material is considered substantively similar to that of method claims 5, 6 respectively as discussed above.
Claims 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevraev in view of Yang et al.  (US 2020/0051290, hereinafter Yang).
Regarding claim 12, Nevraev discloses the method of claim 1, except, wherein the at least one input image is based on at least one depth map.
However, Yang discloses adaptive shading based rendering method for graphics system, where variable rate shading of a graphics system is used for motion adaptive rendering (abstract). Yang further discloses detecting motion data in an input image (step 111, fig. 1a), to determine shading rate of a region for eventually rendering a graphics primitive at the shading rate to produce color data for the region (see steps 111-117, fig. 1a). Yang further discloses, In an embodiment, motion vectors for pixels within the frame 130 are computed based on differences between camera position at the current frame and a previous frame along with depth map values for the current frame (¶0046).

Regarding claim 27, although wording is different, the material is considered substantively similar to that of method claim 12 discussed above.
Allowable Subject Matter
Claims 7-8, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 7, Nevraev discloses the method of claim 1. However, none of the prior arts of record, either alone or in a reasonable combination, discloses the limitation, 
wherein the shading information for each of the plurality of pixels in the at least one input image is determined based on machine learning.
Apparatus claim 24 is objected for having similar allowable subject matter as in claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619